Case 2:19-cv-01110-KD-MU Document 18 Filed 12/07/20 Page 1 of 1                     PageID #: 120



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DAVINA MONIQUE HAYNES,                           )
                                                 )
        Plaintiff,                               )
                                                 )
vs.                                              )   Civil Action No. 2:19-01110-KD-MU
                                                 )
MARCUS DARNELL NELSON and                        )
DANNY G. LEA TRUCKING, INC.,                     )
                                                 )
        Defendants.                              )

                                             ORDER

       This action is before the Court on the Notice of Settlement (doc. 17) filed by Davina

Monique Haynes, Marcus Darnell Nelson and Danny G. Lea Trucking, Inc. The parties report

that they have reached a settlement agreement but request thirty (30) additional days to finalize

the settlement documents and effectuate the terms of the agreement. (Id.)

       Upon consideration, this action is DISMISSED with prejudice subject to the right of

either party to reinstate the action within thirty (30) days of the date of this Order should

the settlement not be finalized.

       Each party shall bear their own costs unless agreed otherwise in the settlement

agreement.

       DONE and ORDERED this 7th day of December 2020.



                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
